--------------------------------------------------------------------------------

Exhibit 10.56
 
SECOND SECURED PROMISSORY NOTE AND AGREEMENT


$1,150,000.00
Sunnyvale, California
 
September 15, 2009





On this 15th day of September, 2009 (the “Effective Date”), by this Second
Secured Promissory Note and Agreement (“Second Note”), Intraop Medical
Corporation, a Nevada corporation (the "Company"), does hereby agree to pay E.U.
Capital Venture, Inc. (“Lender”) at the Company’s offices at 570 Del Rey Avenue,
Sunnyvale, CA, or such other place as the Lender shall reasonably designate, the
sum of One Million One Hundred Fifty Thousand and 00/100 Dollars ($1,150,000.00)
along with accrued interest (such principal amount and interest together, the
“Loan”), as further provided herein, as payment and consideration for the full
repayment of i) that certain Secured Promissory Note and Agreement between
Company and Lender dated November 1, 2008 (the “First Note”) and ii) an advance
of funds from Lender to Company of  Five Hundred Seventy Thousand Eight Hundred
Eighty-Nine and 54/100 ($570,889.54) (the “Advance”) being made simultaneously
with the full execution of this Second Note.  The i) repayment of the First
Note, acknowledged by both Company and Lender, and the resulting termination of
the First Note, as well as ii) the receipt by Company of the Advance, are
separate conditions precedent to the effectiveness of the Loan under this Second
Note, and the Loan shall not be deemed to have been made unless both such
conditions precedent shall have been satisfied.


NOW THEREFORE, for and in consideration of the mutual covenants of the parties
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
Principal, Interest and Payment.  Interest on the Loan shall accrue at the rate
of twelve percent (12%) per annum, compounded monthly, and shall be paid monthly
on the first day of the month following the Effective Date, provided however
that the principal balance and any unpaid accrued interest shall be due and
payable in full upon the earlier of either of the following events under the
Lease-Purchase Agreement (as defined below): a) the expiration or termination of
the Lease Term (as such term is defined in the Lease-Purchase Agreement); or b)
the exercise of the Purchase Option (as such term is defined in the
Lease-Purchase Agreement) with respect to the Mobetron S/N 28 and related
equipment.
     
2.
Company shall have the right at any time and from time to time to prepay, in
whole or in part, the principal of this Second Note, in whole or in part,
without payment of any premium or penalty.  Any principal prepayment shall be
accompanied by a payment of all interest accrued on the amount prepaid through
the date of such prepayment.
     
3.
Security.  This Second Note evidences indebtedness of Company to Lender for the
Loan, which shall be secured by Company’s assignment to Lender of Company’s
rights to Rent payments under that certain Lease-Purchase Agreement between the
Company and SW Florida Derm-Rad Management, LLC dated November 5, 2008, as
amended, a copy of which is referenced hereto as Attachment 1, and by Company’s
grant to Lender of a security interest on that certain equipment subject to
leasing under the Lease-Purchase Agreement as further described
therein.  Company hereby constitutes and appoints Lender irrevocably, and with
full power of substitution and revocation, the true and lawful attorney, for and
in the name, place and stead of Company, to exercise any and all rights and
remedies of Company under the Lease-Purchase Agreement and to perform any of the
actions and rights provided thereunder upon the failure of Company to cure an
Event of Default as provided below.  Company hereby grants unto said attorney
full power and authority following the failure of Company to cure an Event of
Default to do and perform each and every act whatsoever requisite to be done
with respect to the Lease-Purchase Agreement, as fully to all intents and
purposes as Company could do if personally present, hereby ratifying and
confirming all that said attorney shall lawfully and reasonably do or cause to
be done by virtue hereof; PROVIDED, HOWEVER, that any acts or omissions by
Lender after an uncured Event of Default shall be at Lender’s discretion and
shall not be or become the basis for any liability of Company. Nothing contained
herein shall operate or be construed to obligate Lender to perform any of the
terms, covenants or conditions contained in the Lease-Purchase Agreement, or to
take any action to collect any payments or to impose any obligation on Lender
relating to the Lease-Purchase Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Termination.  Upon final payment and satisfaction in full of the indebtedness
under this Second Note, Lender agrees to execute and deliver to Company
instruments evidencing the termination of this Second Note and recorded
satisfactions or releases of any recorded security documents or other documents
indicating a release of Lender’s security interest associated with this Second
Note, and thereafter this Second Note shall be of no further force and effect.
     
5.
Events of Default.  If default shall be made in the payment of the principal of
or interest on this Second Note as and when due and payable and the continuation
of such condition for ten (10) Business Days after written notice thereof from
Lender to Company then, at any time thereafter during the continuance of such
event, as specified in its prior written notice to Company, (i) Lender may,
declare the remaining principal of and any accrued but unpaid interest on, this
Second Note to be forthwith due and payable, both as to principal and interest,
without presentment, demand, protest, or notice of any kind other than as
expressly herein provided, all of which are hereby expressly waived, and (ii)
Lender may pursue any remedies available to it as provided in paragraph 2 above
and at law or at equity.  Lender shall be in immediate default of this Second
Note in the event it fails to promptly execute such releases and other documents
necessary to release its security interests as provided in paragraph 3 above.
     
5.
General Provisions.
       
5.1
Modification and Non-Waiver. Any term, covenant, agreement or condition of this
Second Note may be amended or waived if, in the case of an amendment, such
amendment is in writing and is signed by Company and Lender and, in the case of
a waiver, such waiver is in writing and is signed by the party waiving such
term, covenant, agreement or condition. No failure or delay by Lender in
exercising any right or remedy hereunder shall operate as a waiver thereof or of
any other right or remedy nor shall any single or partial exercise of any such
right or remedy preclude any other further exercise thereof or of any other
right or remedy. The acceptance at any time by Lender of any past due amount
hereunder shall not be deemed to be a waiver of the right to require prompt
payment when due of any other amounts then or thereafter due and payable. Unless
otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.
       
5.2
Severability.  If at any time any provision of this Second Note is or becomes
illegal, invalid or unenforceable in any respect, neither the legality, validity
nor enforceability of the remaining provisions shall in any way be affected or
impaired thereby.

 
 
2

--------------------------------------------------------------------------------

 
 

 
5.3
Attorneys Fees.  In the event it becomes necessary for either party to initiate
legal proceedings for the enforcement of this Second Note or any of its terms,
the prevailing party shall be entitled to such reasonably incurred attorneys'
fees and other costs and expenses.
       
5.4
Headings.  Section headings used in this Second Note have been set forth herein
for convenience of reference only.  Unless the contrary is compelled by the
context, everything contained in each section hereof applies equally to this
entire Second Note.
       
5.5
Binding on Successors.  The terms of this Second Note shall apply to, inure to
the benefit of, and bind all parties hereto and their successors and
assigns.  As used herein the term "the undersigned" shall include the
undersigned and any other person or entity who may subsequently become liable
for the payment hereof.  The term "Lender" shall include Lender as well as any
other person or entity to whom this Second Note or any interest in this Second
Note is conveyed or transferred.
       
5.6
Governing Law.  This Second Note shall be governed by and construed and enforced
in accordance with the laws of the State of California, as such laws are applied
to contracts entered into by residents of such state and performed in such state
and without giving effect to principles of conflicts of law.
       
5.7
No Third Party Beneficiaries.  Nothing expressed in or to be implied from this
Second Note is intended to give, or shall be construed to give, any person or
entity, other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Second Note or under or by virtue of any provision herein.
       
5.8
Notices.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and sent by overnight courier, certified mail
(return receipt requested) or faxed (with confirmation of transmission to follow
by first class mail) to the applicable party at the addresses below, and such
notice shall be deemed effective when received.
       
5.9
Entire Agreement. This Second Note constitutes the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes and
prior agreements, written or oral, with respect thereto, provided however that
it does not supersede that certain Inventory and Receivables Purchase Agreement
dated September 17, 2007, as amended, between the parties hereto, which shall
continue in full force and effect.




Company:   Lender:   Intraop Medical Corporation   E.U. Capital Venture, Inc.  
570 Del Rey Avenue   15720 Simioni Drive   Sunnyvale, CA 94085   San Jose, CA
95127   Fax:  408-636-0022   Fax: 408-259-1221   By:
/s/ J.K. Hullett
  By:
/s/ Hans Morker
  Name: J.K. Hullett   Name:   Title:  Chief Financial Officer   Title:  

 
 
3

--------------------------------------------------------------------------------

 
 
Attachment 1


LEASE-PURCHASE AGREEMENT BETWEEN
INTRAOP MEDICAL CORPORATION
AND
SW FLORIDA DERM-RAD MANAGEMENT, LLC
DATED NOVEMBER 5, 2008
AS AMENDED OCTOBER 1, 2009
 
 
 
 
 
 
 
 
 
 
 
 
 
4